Citation Nr: 1829364	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  13-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:   Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2016, the Veteran testified at a videoconference hearing in San Diego, California, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to the Veteran's in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that service connection for his bilateral hearing loss disability is warranted on the basis that he was exposed to excessive noise in active service during his position as a helicopter medical corpsman, which he worked without hearing protection.  

The Veteran has a current diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Further, he was exposed to noise trauma in service.  Therefore, the first two elements of service connection are met. 

Turning to the nexus requirement, the Veteran was afforded a VA examination in May 2010 which showed mild-moderate to moderate severe bilateral hearing loss.  However, in an addendum dated July 2010, the VA examiner gave the opinion that it was less likely than not that the Veteran's current bilateral hearing loss was caused by noise exposure because there was no evidence of hearing loss in-service or in a reasonable time after service.  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Board finds the reasoning in July 2010 opinion to be inadequate.

In a private opinion from P.A., an audiologist, dated January 2011, P.A. states that "the etiology of the bilateral hearing loss is at least as likely as not associated with military noise exposure.  The nature of the military noise exposure is aircraft noise."  Later, in the opinion, P.A., states the "impairment could be the result of aircraft noise endured while riding in the Medivac helicopters in the military."

While this doctor gives an opinion linking the Veteran's current diagnosis with an in-service event, some of the opinion is speculative because the doctor notes it only "could be" result of helicopter noise exposure. See Obert v. Brown, 5 Vet. App. 30, 33 (1995); Tirpak v. Derwinski, 2 Vet. App. 509, 611 (1992).  Speculative opinions are ordinarily entitled to little probative weight.  However, given that the report has an affirmative opinion and a speculative one, the Board gives the affirmative opinion great probative weight.  

In sum, the July 2010 VA examiner provided an opinion without adequate rationale.  However, the private opinion provided an opinion in support of the Veteran's claim based upon a well-reasoned rationale and adequate recognition of the Veteran's competent and credible lay statements.  The Board, therefore, finds that the most probative medical evidence has established that the Veteran's bilateral hearing loss disability is a result of his noise exposure during active service.  


ORDER

The criteria for service connection for bilateral hearing loss have been met.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


